        Case 5:13-cv-01356-EJD Document 71 Filed 07/15/19 Page 1 of 3



 1   MARC M. SELTZER (54534)
     KALPANA SRINIVASAN (237460)
 2   DAVIDA BROOK (275370)
     SUSMAN GODFREY L.L.P.
 3   1900 Avenue of the Stars, Suite 1400
     Los Angeles, California 90067-6029
 4   Telephone: (310) 789-3100
     Facsimile: (310) 789-3150
 5   mseltzer@susmangodfrey.com
     ksrinivasan@susmangodfrey.com
 6   dbrook@susmangodfrey.com

 7   MAX L. TRIBBLE, JR. (pro hac vice)
     JOSEPH GRINSTEIN (pro hac vice)
 8   ASHLEY L. MCMILLIAN (pro hac vice)
     SUSMAN GODFREY L.L.P.
 9   1000 Louisiana, Suite 5100
     Houston, Texas 77002-5096
10   Telephone: (713) 651-9366
     Facsimile: (713) 654-6666
11   mtribble@susmangodfrey.com
     jgrinstein@susmangodfrey.com
12   amcmillian@susmangodfrey.com

13   Attorneys for Plaintiff
     PersonalWeb Technologies, LLC
14

15                                UNITED STATES DISTRICT COURT

16                               NORTHERN DISTRICT OF CALIFORNIA

17                                      SAN JOSE DIVISION

18

19    PERSONALWEB TECHNOLOGIES, LLC.              Case No 5:13-cv-01356 (EJD)
      AND LEVEL 3 COMMUNICATIONS LLC,
20                                                JOINT STATUS REPORT
                    Plaintiff,
21
      vs.
22
      FACEBOOK
23
                    Defendants.
24

25

26

27

28

                                                                      JOINT STATUS REPORT
                                                                   Case No 5:13-cv-01356 (EJD)
        Case 5:13-cv-01356-EJD Document 71 Filed 07/15/19 Page 2 of 3



 1          On January 13, 2014, this Court stayed these actions pending final exhaustion of the relevant

 2   review proceedings, including any appeals. (See Dkt. 55). The relevant review proceedings have

 3   resulted in the following decisions:

 4          Claims confirmed as patentable and not subject to further PTO proceedings or appeals

 5                 •   Claims 24, 32, 81, 82, and 86 of the ’310 patent. See Personal Web Technologies,

 6                     LLC v. Apple, Inc., No. 2018-1599 (Fed. Cir. Mar. 8, 2019) (mandate issued to the

 7                     United States Patent and Trademark Office, June 12, 2019).

 8          Claims invalidated and subject to no further appeals

 9                 •   Claims 30-33, and 41 of Patent No. 5,978,791; See (IPR2013-00082), Dkt.83 , Final

10                     Written Decision, at 66; (IPR2013-00083), Dkt. 80, Final Written Decision, at 41-

11                     42; (IPR2013-00084) , Dkt. 64, Final Written Decision, at 57-58; (IPR2013-00085)

12                     , Dkt. 73, Final Written Decision, at 76-77; (IPR2013-00086) , Dkt. 66, Final

13                     Written Decision, at 41; and (IPR2013-00087), Dkt. 69, Final Written Decision, at

14                     54 (affirmed without opinion on August 10, 2015).

15                 •   Claims 10, 25, 31, 32 of Patent No. 6,415,280 (’280 patent).

16                 •   Claim 70 of Patent No. 7,802,310 (“the ’310 patent”). See (IPR2013-00596),

17                     Dkt.33, Final Written Decision, at 25 (not appealed).

18                                                      ****

19          The claims at issue in this case and not subject to further PTO proceedings or appeals are

20   as follows:

21                 •   Claims 81, 82, and 86 of the ’310 patent.

22          The parties agree and respectfully ask that the Court lift the current stay and set a status

23   conference at the Court’s convenience, to, among other things, set a schedule for resolving the

24   remaining disputes regarding claims 81, 82, and 86 of the ’310 patent.

25          The parties further notify the Court that, besides this case, PersonalWeb’s cases against

26   Google, Apple, EMC Corporation and VMWare, Inc. remain pending in the Northern District of

27   California. See PersonalWeb Technologies LLC v. Google, Inc. et al. Case No. 5:13-cv-01317

28   (NDCA, Hon. Edward J. Davila); PersonalWeb Technologies LLC et al v. Apple Inc., Case No.
                                                    1
                                                                                  JOINT STATUS REPORT
                                                                               Case No 5:13-cv-01356 (EJD)
        Case 5:13-cv-01356-EJD Document 71 Filed 07/15/19 Page 3 of 3



 1   5:14-cv-01683 (NDCA, Hon. Edward J. Davila); PersonalWeb Technologies LLC et al v. EMC

 2   Corporation, et al., Case No. 5:13-cv-0135 (NDCA, Hon. Edward J. Davila).

 3          The parties further notify the Court that, since this case was filed, PersonalWeb has brought

 4   suit against additional defendants alleging infringement of five patents, including the ’310 patent

 5   but not the asserted claims here. These actions have been consolidated before the Honorable Beth

 6   Labson Freeman in the Northern District of California pursuant to an Order from the Panel on

 7   Multidistrict Litigation. See In re: Personalweb Techs., LLC, & Level 3 Commc'ns, LLC, Patent

 8   Litig., MDL No. 2834, 340 F. Supp. 3d 1373 (U.S. Jud. Pan. Mult. Lit. 2018). None of the claims

 9   in the ’310 patent remaining in this case have been asserted in the MDL proceeding and the MDL

10   proceeding involves accused products and services that differ from those at issue in this case.

11

12   Dated: July 15, 2019                             MARC M. SELTZER
                                                      KALPANA SRINIVASAN
13                                                    DAVIDA BROOK
                                                      MAX L. TRIBBLE, JR.
14                                                    JOSEPH GRINSTEIN
                                                      ASHLEY L. MCMILLIAN
15                                                    SUSMAN GODFREY LLP
16

17                                                    By: /s/ Max Tribble
                                                          Max Tribble
18                                                        Attorneys for Plaintiff PersonalWeb
                                                          Technologies, LLC
19

20    Dated: July 15, 2019                             HEIDI L. KEEFE
                                                       MARK R. WEINSTEIN
21                                                     REUBEN H. CHEN
                                                       LAM K. NGUYEN
22
                                                       ELIZABETH STAMESHKIN
23                                                     SARAH WHITNEY
                                                       COOLEY LLP
24                                                     DERON R. DACUS
                                                       PETE KERR
25                                                     DACUS LAW FIRM
26                                                    By: /s/ Reuben H. Chen
                                                          Reuben H. Chen
27                                                        Attorneys for Defendant
                                                          Facebook, Inc.
28
                                                  2
                                                                                JOINT STATUS REPORT
                                                                             Case No 5:13-cv-01356 (EJD)
